Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Tim Boller, Reg# 47,435, the application has been amended as follows: 
Listing of Claims:
1.	(Currently Amended)	A printer cartridge including an electronic circuit, the electronic circuit comprising: 
an interface, which, in operation, receives a decryption key; 
a read-only memory in which encrypted data are stored; and
cryptographic circuitry coupled to the interface, the cryptographic circuitry including a finite-state machine, wherein, in operation:
the cryptographic circuitry protects the printer cartridge against reverse engineering attacks, the protecting including: 
supplying the decryption key printer cartridge for subsequent use and
using, by the cryptographic circuitry, of 
, wherein, prior to the receipt of the decryption key, the decryption key is not stored in the printer cartridge and information from which the decryption key may be generated is not stored in the printer cartridge.
2-4.	(Canceled)
5.	(Currently Amended) The printer cartridge according to claim 1 wherein the data are decrypted by the finite-state machine.
6.	(Currently Amended) The printer cartridge according to claim 1, wherein the electronic circuit comprises a non-volatile memory.
7.	(Currently Amended) The printer cartridge according to claim 1, wherein the electronic circuit comprises a volatile memory.
8.	(Currently Amended) The printer cartridge according to claim 7 wherein the cryptographic circuitry, in operation, stores the decrypted data in the volatile memory.
9.	(Currently Amended) The printer cartridge according to claim 8, wherein the electronic circuit comprises a non-volatile memory, wherein, in response to activation of the electronic circuit, the data stored in the volatile memory is stored in the non-volatile memory.
10.	(Currently Amended) The printer cartridge according to claim 1 wherein the data are encrypted by an algorithm of the “Advanced Encryption Standard” (AES) type.
printer cartridge of claim 1, comprising one or more processing cores, wherein the one or more operations include a start-up operation of the one or more processing cores.
12.	(Canceled) 
13.	(Currently Amended) A method, comprising: 
protecting a printer cartridge against reverse engineering attacks, the protecting including:
receiving, by a finite-state machine of the printer cartridge in an activation phase to activate the printer cartridge for subsequent use, a decryption key via an interface of the printer cartridge; 
decrypting, using the decryption key, encrypted data stored in a read-only memory of the printer cartridge; and
performing, by the printer cartridge, one or more operations using the decrypted data, wherein, prior to the receipt of the decryption key, the decryption key is not stored in the printer cartridge and information from which the decryption key may be generated is not stored in the printer cartridge.
14.	(Canceled)
15.	(Currently Amended) The method of claim 13, comprising storing the decrypted data in a volatile memory of the printer cartridge.
16.	(Currently Amended) The method of claim 13 wherein the one or more operations include a start-up operation of the printer cartridge.
17.	(Currently Amended) The method of claim 13, comprising: 
printer cartridge to a printer; and
receiving the decryption key via the interface from the printer, wherein the one or more operations comprise authenticating a compatibility of the printer cartridge and the printer.
18.	(Canceled) 
19.	(Currently Amended) A system, comprising:
a first electronic device; and
a second electronic device coupled to the first electronic device, the second electronic device including: 
a read-only memory in which encrypted data are stored; and
cryptographic circuitry to protect the second electronic device from reverse engineering attacks and coupled to the read-only memory, wherein the cryptographic circuitry, in operation, uses a decryption key received from the first electronic device to decrypt the encrypted data, wherein, in operation, the second electronic device performs one or more operations using the decrypted data, wherein, 
the decryption key is received by a finite-state machine of the cryptographic circuitry during an activation phase to activate the second electronic device for subsequent use; and
prior to the receipt of the decryption key, the decryption key is not stored in the second electronic circuit and information from which the decryption key may be generated is not stored in the second electronic circuit, wherein the first electronic device is a printer and the second electronic device is a printer cartridge.
20.	(Canceled) 
21.	(Original) The system of claim 19 wherein the one or more operations comprise authenticating a compatibility of the first and second electronic devices.

24.	(Previously Presented) The system according to claim 19 wherein second electronic device comprises a volatile memory and the cryptographic circuitry, in operation, stores the decrypted data in the volatile memory.
25.	(Previously Presented) The system according to claim 24, wherein the second electronic device comprises a non-volatile memory, wherein the data stored in the volatile memory is stored in the non-volatile memory to activate the second electronic device.
26.	(Canceled) 
27.	(Currently Amended) The method according to claim 15, wherein the printer cartridge comprises a non-volatile memory, and the method comprises storing the decrypted data stored in the volatile memory into the non-volatile memory in response to activation of the printer cartridge.




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest implementing cryptographic circuitry, of a printer cartridge, to utilize a decryption key that is received from circuitry, of a printer that is separate from the printer cartridge, the decryption key implemented to decrypt encrypted data stored in the printer cartridge’s ROM, transmitting the decryption key to the printer cartridge’s finite-state machine to activate the printer cartridge, while the decryption key is not stored on the printer cartridge until the decryption key is received by the printer cartridge’s finite-state machine and activation of the printer cartridge, in order to protect the printer cartridge claims 1, 5-11, 13, 15-17, 19, 21-22 and 24-27.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US PG Pub Thacker, III et al (US 2015/0071434), which teaches preventing reverse engineering on device circuitry;
(ii) 	US PG Pub Garay et al (US 2002/0141589), which discloses preventing reverse engineering attacks on data stored within a decryption store by implementing a separate cryptographic key store;
(iii) 	NPL document "Reverse Engineering AES Keys from Unreal Engine 4 Projects" – Jamie Holding, 03/23/2019; and
(iv)	NPL document "Reverse Engineering a Printer Cartridge Chip" – Reverse Engineering.StackExchange, 06/03/2016.	

After thorough review of related prior art, the application has been deemed allowable because of the limitations of implementing cryptographic circuitry, of a printer cartridge, to utilize a decryption key that is received from circuitry, of a printer that is separate from the printer cartridge, the decryption key implemented to decrypt encrypted data stored in the printer cartridge’s ROM, transmitting the decryption key to the printer cartridge’s finite-state machine to activate the printer cartridge, while the decryption key is not stored on the printer cartridge until the decryption key is received by the printer cartridge’s finite-state machine and activation of the printer cartridge, in order to protect the printer cartridge from reverse engineering attacks, recited .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.